Action to recover damages for entering upon the plaintiff's land and occupying a right of way across the same. The defendant claimed the right of way under a contract alleged to have been executed by the plaintiff.
The following issues were submitted to the jury:
1. Is the paper-writing set out in the complaint, providing for a one-year right of way and a one-year privilege, the contract and agreement entered into between the parties hereto? Answer: No.
2. Is the paper-writing originally prepared by Joseph P. Pippin, providing for a five-years right of way and a five-years extension privilege, the contract and agreement between the parties, as alleged in the answer? Answer: Yes.
3. Has the defendant failed and refused to comply with its agreement, as alleged in the complaint? Answer: ________.
4. Is the defendant trespassing upon plaintiff's lands, as alleged in the complaint? Answer: _________.
5. What are the plaintiff's damages? Answer: _________.
From the judgment rendered, the plaintiff appealed.
The defendant was negotiating with the plaintiff for a right of way across his lands in Halifax County, and the question to be determined is whether the defendant acquired any title thereto. The *Page 436 
desired right of way was three-quarters of a mile long and was to be used for a lumber road to haul out the defendant's logs. The negotiations were conducted with the plaintiff by one Joseph Pippin, an attorney.
The evidence shows that Pippin prepared a contract for a (534) five-year right of way and sent it to Leach, together with a check for $275. The plaintiff requested the court to instruct the jury substantially in the fifth and sixth prayers for instruction that there was no sufficient evidence that Leach executed or assented to the contract for five years as first prepared and sent to him, and that the jury should be directed to answer the second issue, "No." His Honor refused to give this instruction, and in so doing we think he was in error.
The evidence shows that when the plaintiff received the five-year contract he placed the check in the bank for collection for his credit, and that he returned the contract for five years to Pippin, refusing to sign it. The plaintiff testified that he told Mr. Gray, defendant's agent, that he would not sign a contract for any specific number of years beyond one.
It is further in evidence, by testimony of Pippin himself, a witness for the defendant, that he returned the contract to the plaintiff with instructions to make such changes as he saw fit, and that the plaintiff changed it to its present form, then executed and returned it to Pippin, who delivered it to the defendant's agent. As returned to Pippin, as delivered to the defendant, and as executed by the plaintiff, the contract conferred a right of way for one year for the consideration of $275, with the right of renewal for one additional year upon the payment of the further sum of $275.
There is no evidence whatever that the plaintiff ever executed any other contract than this. A mere indorsing of the draft for money and placing it in the bank for collection upon the part of the plaintiff would not be sufficient of itself to convey a right of way or any other interest in the plaintiff's land. This is not such a memorandum as fulfills the requirement of the statute. Pell's Revisal, sec. 976, and cases cited. Hall v.Misenheimer, 137 N.C. 186.
The act of receiving the check and depositing it in the bank for collection is an act which in itself is open to explanation. Clark on Contracts (2 Ed.), page 27. This opportunity to explain why he deposited the check was denied to the plaintiff, and is the basis of one of his exceptions.
(535)    All the evidence, we think, shows that the plaintiff deposited the check in the bank to his credit, being admittedly solvent, to await the result of further negotiations. That he did not accept it in *Page 437 
payment for five-years contract for the right of way is conclusively shown by the admitted fact that he at once returned the contract to Pippin, refusing to execute it in its then form. Besides, he had also informed Mr. Gray, the defendant's agent, he would not sign a contract for five years.
It appears in evidence that when the plaintiff received the contract from Pippin and changed its form to one year and signed it and returned it to Pippin, that Pippin delivered it to the defendant's agent.
The question then to be determined is, Did the defendant, after receiving this contract from Pippin, as executed by the plaintiff, accept it and enter upon the plaintiff's lands and prosecute his work under it? If so, the defendant would be bound by it and compelled to perform it, for one who accepts a deed is bound by its terms and conditions. Fort v. Allen,110 N.C. 184.
If the jury should find that the defendant did not accept the contract as finally executed and returned by the plaintiff and did not act under it, then there would be no contract in existence between the plaintiff and the defendant, no coming together of two minds, and the parties would stand upon their legal rights as if no contract had been attempted to be made.
We do not think in any view of the evidence that the defendant can be held to be a willful trespasser, for he entered upon the land by the plaintiff's permission, although there seems to have been a misunderstanding as to terms.
Such being the case, it would be liable to the plaintiff for the value of the right of way, its use and occupation, and any real injury that the land had sustained in consequence of such occupation, but the defendant could not in any view be held for exemplary damages.
At the same time the plaintiff must necessarily account for the $275 and interest thereon accruing since he received it.
We are of opinion that a new trial should be had, to the end that proper issues be submitted to the jury.
New trial. *Page 438 
(536)